Citation Nr: 1522645	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for a low back disability.

The Board remanded the claim in January 2014 and October 2014.  The remand directives have been substantially complied with and the matter is again before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.


FINDING OF FACT

A low back disability was not manifest in service and degenerative joint disease of the low back was not manifest within one year of discharge; the low back disability is unrelated to service or a service-connected disease or injury and was not permanently worsened in severity beyond its natural progress by the right ankle disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and is not proximately due to or aggravated by service-connected disability; degenerative joint disease of the lumbar spine may not be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in January 2014 and October 2014.  

The Board's remands instructed the RO to: (1) obtain the Veteran's VA clinical records and any other relevant records; (2) schedule the Veteran for appropriate VA examinations; and (3) readjudicate the claim.

VA asked the Veteran to identify and authorize release of any additional records in November 2014 and thereafter obtained additional treatment records.  VA also afforded the Veteran examinations in March 2014 and again in December 2014.  The RO readjudicated the claim in April 2014 and January 2015 Supplemental Statements of the Case (SSOCs).  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2009, prior to the initial unfavorable adjudication in August 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records identified or submitted by the Veteran have been associated with the electronic claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in June 2009, May 2011, February 2014, and December 2014.  The examinations together are adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.  Moreover, the Veteran responded to the January 2015 SSOC in February 2015 indicating that he had no additional evidence to submit and that he wanted his case returned to BVA for further appellate consideration as soon as possible

III.  Service Connection for Low Back Disability

A.  Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and diseases of the central nervous system, may be presumed to have been incurred or aggravated in service if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis if the evidence shows: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

B.  Factual Background

The Veteran contends in his February 2009 claim that he has current low back disability that is due to his service-connected right ankle disability.  It is uncontroverted that there was no back condition treated or noted in service.  Private treatment records dated in March 2009 reflect that he reported that he had suffered right-sided lumbar pain since 1974 with no history of trauma.  He reported that the symptoms were intermittent and minimal for about 20 years however they worsened in 1998 as they became constant, standing and progressive.  The diagnosis was lumbago, lumbar radiculopathy, lumbar spondylosis.  

The Veteran was afforded a VA examination in June 2009 by an examiner who reviewed the claims file.  It was noted that the Veteran was a regional sales manager for a transport company and worked full time for 20 years.  The Veteran stated he could not perform range of motion testing for fear of pain.  The examiner estimated based on observation, X-ray results and records review that he would have no loss of motion of his lumbosacral spine.  The examiner opined that the current low back condition was normal lumbar spine, and such a condition was less likely as not caused by or is a residual of right ankle disability.  

The Veteran was afforded a VA examination in May 2011.  The examiner opined that the Veteran's low back pain is not related to his in-service right ankle condition which was most likely a sprain or a leg length discrepancy.  His back pain occurred 26 years after his discharge.  His back pain is due to sacralization of L5 on S1 with a pseudojoint which is a known cause of low back pain.  The examiner further stated that the Veteran's right ankle condition and or a leg length discrepancy was not sufficiently disabling to cause his low back pain.  Leg length discrepancy of more than 1 inch can be a cause for back pain.  The examiner stated that the Veteran does not meet this criterion, and his ankle condition was most likely a sprain not severe enough to cause his back problem.  The examiner concluded that the radiographic cause for the low back pain was sacralization with pseudojoint formation.  

The Veteran was afforded a VA examination in March 2014.  The diagnosis was degenerative disc disease lumbosacral spine, with radiculopathy of the left lower extremity.  The examiner opined that the back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that there was no evidence of signs of weakness of the right ankle during ambulation such as antalgic gait resulting from the right ankle, or from standing, no evidence of foot drop, and no evidence of right ankle deformity.  Therefore, the examiner concluded that the lower back would not need to compensate for the right ankle condition.  

An additional examination was obtained in December 2014 in order for the examiner to address whether the low back disability was aggravated by the right ankle disability.  The examiner's attention was invited to an October 2009 VA treatment record reflecting pelvic tilt, notations of an antalgic gait and severe right ankle instability during the July 2011 VA examination, and a notations of low back pain following a July 2000 fall due to ankle instability.  The examiner conducted a review of the Veteran's record and listed pertinent service treatment records regarding the ankle injury as well as X-rays and MRI of the spine.  The noted diagnosis was degenerative arthritis of the spine.  The Veteran denied any trauma to his back but reported a gradual onset of pain and stiffness that started in 1973.  He sustained a severe inversion injury to his right ankle in 1973.  He stated that the low back pain started in 1973 either before or shortly after he sprained his right ankle.  He subsequently sprained the ankle multiple times.  The examiner noted that the Veteran was also found to have leg length discrepancy about ten years ago and has been wearing shoe lifts and inserts on the shorter leg.  He described a constant 8/10 pain with intermittent but daily exacerbations to 10/10 pain.  The location of the pain is on the right side around the L5 level.  He denied bowel or bladder dysfunction but reports a left sided lateral thigh pain and paresthesias.

The examiner found that the low back disability is less likely than proximately due to or the result of the Veteran's service-connected right ankle.  The rationale was as follows: 

Based on the history of the back pain starting before or shortly after the right ankle injury, the back condition was less likely caused by the ankle injury.  It takes several years of severe limping and altered biomechanics for degenerative changes in other joints to occur.  The physical exam and review of the previous examiner's notes showed no significant gait abnormalities.

The examiner further noted that one could not determine a baseline level of severity of the back condition because the Veteran's medical records show various and inconsistent dates of onset of back pain.  Records show onset in 1973, 1974, 1999, and 2010.  It is not possible to establish a baseline in the presence of such inconsistency in the history.  However, the examiner did opine that regardless of an established baseline, the Veteran's back condition was not at least as likely as not aggravated beyond its natural progression by the right ankle condition.  The rationale was that the physical exam and review of the previous examiner's notes showed no significant gait abnormalities that would cause or aggravate his back condition beyond its natural progression.  

Finally, the examiner stated it was not at least as likely as not that the back condition was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran has radiographic evidence of both degenerative changes and a congenital/developmental anomaly namely a transitional vertebra.  Both of which can cause low back pain.  Review of the service treatment records show no complaints of low back pain in service.  The degenerative changes appear to have been incurred post service because his lumbar spine imaging studies showed NO such changes until 2006.  

C.  Analysis and Discussion

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the low back disability.  Initially, the Board points out that no chronic low back disability was noted in service and there is no evidence of degenerative arthritis of the lumbar spine within one year of service separation, as noted by the December 2014 examiner.  Thus, service connection based on 38 C.F.R. §§  3.303(b), 3.307 and 3.309 is not warranted.  Additionally, all of the medical opinion evidence is against a finding that the condition is otherwise related to service.  Therefore, service connection pursuant to 38 C.F.R. § 3.303(d) is not warranted.  

Further, although the Veteran has a current low back disability and there is service-connected right ankle disability, the uncontroverted medical opinion evidence is against a finding that the right ankle disability caused or aggravated the low back disability.  The Board finds the March 2014 and December 2014 examinations to be highly probative and essentially controlling evidence against this claim.  

The Board finds these two examinations to be essentially controlling evidence because the VA examiners explained the underlying reasons for the conclusions reached.  Specifically, they provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the documents that comprise this claim, VBMS/VVA documents, for review, specifically discussed evidence contained in the record and documented an exhaustive review of the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran reported back pain since 1973 in records dating from 2009.  However, the most recent VA examiner noted that the reported onset had been variously reported in 1973, 1974, 1999, and 2010.  Given these inconsistencies and the contemporaneous records, the Board does not find the Veteran's statements as to continuity of symptomatology to be credible.  Therefore the Board affords them little probative weight.  In essence, the objective record conflicts with the Veteran's statements of continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Absent reliable lay or medical evidence relating his low back disability to service or service-connected right ankle disability, and in consideration of the 2014 VA opinions discussed above, the Board concludes that the claim of entitlement to service connection for low back disability must be denied.  The preponderance of the evidence is against the Veteran's claim, and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).



ORDER

Service connection for a low back disability, to include as secondary to a service-connected right ankle disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


